
	
		II
		110th CONGRESS
		1st Session
		S. 640
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  establish an Office of Men’s Health.
	
	
		1.Short titleThis Act may be cited as the
			 Men's Health Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)Risks to the health and well-being of
			 America’s men are on the rise due to a lack of education, awareness, and
			 pursuit of preventative screening and care.
			(2)While this health crisis is of particular
			 concern to men, it is also a concern for women regarding their fathers,
			 husbands, sons, and brothers.
			(3)Men’s health is a concern for employers who
			 pay the costs of medical care, and lose productive employees.
			(4)Men’s health is a concern to Federal and
			 State governments which absorb the enormous costs of premature death and
			 disability, including the costs of caring for dependents left behind.
			(5)The life expectancy gap between men and
			 women has increased from one year in 1920 to almost six years in 2002.
			(6)Prostate cancer is the most frequently
			 diagnosed cancer in the United States among men, accounting for 33 percent of
			 all cancer cases.
			(7)An estimated 230,000 men will be newly
			 diagnosed with prostate cancer this year alone, and approximately 30,000 will
			 die.
			(8)Prostate cancer rates increase sharply with
			 age, and more than 75 percent of such cases are diagnosed in men age 65 and
			 older.
			(9)The incidence of prostate cancer and the
			 resulting mortality rate in African American men is twice that in white
			 men.
			(10)It is estimated
			 that in 2007, 115,000 men will be diagnosed with lung cancer, and another
			 90,000 of America’s men will die from lung cancer.
			(11)Over 8,000 men, ages 15 to 40, will be
			 diagnosed this year with testicular cancer, and 390 of these men will die of
			 this disease in 2007. A common reason for delay in treatment of this disease is
			 a delay in seeking medical attention after discovering a testicular
			 mass.
			(12)Studies show that women are 100 percent
			 more likely than men to visit a doctor, have regular physician check-ups, and
			 obtain preventive screening tests for serious diseases.
			(13)Appropriate use of tests such as prostate
			 specific antigen (PSA) exams and blood pressure, blood sugar, and cholesterol
			 screens, in conjunction with clinical exams and self-testing, can result in the
			 early detection of many problems and in increased survival rates.
			(14)According to the
			 Census Bureau, by the time men and women reach age 65, the ratio of men to
			 women reduces to 85 to 100. The growing disparity in this statistic suggests
			 that among other factors, the declining health of men increases the risk of
			 women entering retirement age as widows.
			(15)Educating men, their families, and health
			 care providers about the importance of early detection of male health problems
			 can result in reducing rates of mortality for male-specific diseases, as well
			 as improve the health of America’s men and its overall economic
			 well-being.
			(16)Recent scientific studies have shown that
			 regular medical exams, preventive screenings, regular exercise, and healthy
			 eating habits can help save lives.
			(17)Establishing an Office of Men’s Health is
			 needed to investigate these findings and take such further actions as may be
			 needed to promote men’s health.
			3.Establishment of
			 Office of men’s health
			(a)In
			 generalTitle XVII of the
			 Public Health Service Act (42 U.S.C.
			 300u et seq.) is amended by adding at the end the following section:
				
					1711.Office of
				men's health
						(a)In
				generalThe Secretary shall
				establish within the Department of Health and Human Services an office to be
				known as the Office of Men’s Health, which shall be headed by a director
				appointed by the Secretary. The Secretary, acting through the Director of the
				Office, shall coordinate and promote the status of men’s health in the United
				States.
						(b)ActivitiesThe
				Secretary, acting through the Director of the Office, shall—
							(1)conduct or
				support programs and activities to improve the state of men’s health in the
				United States; and
							(2)provide for
				consultation among offices and agencies of the Department of Health and Human
				Services for the purpose of coordinating programs and activities relating to
				men’s
				health.
							.
			(b)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Director of the Office of Men’s Health, shall submit to the
			 Congress a report describing the activities of such Office, including findings
			 that the Director has made regarding men’s health.
			
